EXHIBIT 10.2

 

AGREEMENT

 

AGREEMENT, dated as of May 1, 2004, between Willow Grove Bank (the “Bank”), a
federally chartered savings bank, and Frederick A. Marcell Jr. (the
“Executive”).

 

WITNESSETH

 

WHEREAS, the Executive is presently an officer of Willow Grove Bancorp, Inc.
(the “Corporation”) and the Bank (together, the “Employers”);

 

WHEREAS, the Employers desire to be ensured of the Executive’s continued active
participation in the business of the Employers;

 

WHEREAS, the Corporation and the Bank desire to enter into separate agreements
with the Executive with respect to his employment by each of the Employers; and

 

WHEREAS, in order to induce the Executive to remain in the employ of the
Employers and in consideration of the Executive’s agreeing to remain in the
employ of the Employers, the parties desire to specify the severance benefits
which shall be due the Executive by the Bank in the event that his employment
with the Bank is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions.  The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation.  The
Executive’s “Average Annual Compensation” for purposes of this Agreement shall
be deemed to mean the average amount of the Base Salary and cash bonus paid to
the Executive by the Employers or any subsidiary thereof during the most recent
five calendar years preceding the Date of Termination.

 

(b)                                 Base Salary.  “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Executive’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order , willful conduct which is materially detrimental
(monetarily or otherwise) to the Employers or material breach of any provision
of this Agreement.

 

(d)                                 Change in Control of the Corporation. 
“Change in Control of the Corporation” shall mean the occurrence of any of the
following:  (i) the acquisition of control of the Corporation as defined in 12
C.F.R. §574.4, unless a presumption of control is successfully rebutted or
unless the transaction is exempted by 12 C.F.R. §574.3(c)(vii), or any successor
to such sections; (ii) an event that would be required to be reported in
response to Item 1(a) of Form 8-K or Item 6(e) of Schedule 14A of Regulation 14A
pursuant to the Securities Exchange Act of 1934, as amended (“Exchange Act”), or
any successor thereto, whether or not any class of securities of the Corporation
is registered under the Exchange Act; (iii) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Exchange Act) is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 20% or more of the
combined voting power of the Corporation’s then outstanding securities; or (iv)
during any period of three consecutive years, individuals who at the beginning
of such period constitute the Board of Directors of the Corporation cease for
any reason to constitute at least a majority thereof unless the election, or the
nomination for election by stockholders, of each new director was approved by a
vote of at least two-thirds of the directors then still in office who were
directors at the beginning of the period.

 

1

--------------------------------------------------------------------------------


 

(e)                                  Code.  “Code” shall mean the Internal
Revenue Code of 1986, as amended.

 

(f)                                    Date of Termination.  “Date of
Termination” shall mean (i) if the Executive’s employment is terminated for
Cause or for Disability, the date specified in the Notice of Termination, and
(ii) if the Executive’s employment is terminated for any other reason, the date
on which a Notice of Termination is given or as specified in such Notice.

 

(g)                                 Disability.  Termination by the Bank of the
Executive’s employment based on “Disability” shall mean termination because of
any physical or mental impairment which qualifies the Executive for disability
benefits under the applicable long-term disability plan maintained by the
Employers or any subsidiary or, if no such plan applies, which would qualify the
Executive for disability benefits under the Federal Social Security System.

 

(h)                                 Good Reason.  Termination by the Executive
of the Executive’s employment for “Good Reason” shall mean termination by the
Executive within twenty-four (24) months following a Change in Control of the
Corporation based on:

 

(i)                                     Without the Executive’s express written
consent, the failure to elect or to re-elect or to appoint or to re-appoint the
Executive to the offices of President and Chief Executive Officer of the
Employers or a material adverse change made by the Employers in the Executive’s
functions, duties or responsibilities as President and Chief Executive Officer
of the Employers;

 

(ii)                                  Without the Executive’s express written
consent, a reduction by either of the Employers in the Executive’s Base Salary
as the same may be increased from time to time or, except to the extent
permitted by Section 3(b) hereof, a reduction in the package of fringe benefits
provided to the Executive, taken as a whole;

 

(iii)                               The principal executive office of either of
the Employers is relocated outside of the Maple Glen, Pennsylvania area or,
without the Executive’s express written consent, either of the Employers require
the Executive to be based anywhere other than an area in which the Employers’
principal executive office is located, except for required travel on business of
the Employers to an extent substantially consistent with the Executive’s present
business travel obligations;

 

(iv)                              Any purported termination of the Executive’s
employment for Disability or Retirement which is not effected pursuant to a
Notice of Termination satisfying the requirements of paragraph (j) below; or

 

(v)                                 The failure by the Bank to obtain the
assumption of and agreement to perform this Agreement by any successor as
contemplated in Section 9 hereof.

 

(i)                                     IRS.  IRS shall mean the Internal
Revenue Service.

 

(j)                                     Notice of Termination.  Any purported
termination of the Executive’s employment by the Bank for any reason, including
without limitation for Cause, Disability or Retirement, or by the Executive for
any reason, including without limitation for Good Reason, shall be communicated
by written “Notice of Termination” to the other party hereto.  For purposes of
this Agreement, a “Notice of Termination” shall mean a dated notice which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, (iii) specifies a Date of Termination, which shall be not less than
thirty (30) nor more than ninety (90) days after such Notice of Termination is
given, except in the case of the Bank’s termination of Executive’s employment
for Cause, which shall be effective immediately; and (iv) is given in the manner
specified in Section 10 hereof.

 

(k)                                  Retirement.  “Retirement” shall mean
voluntary termination by the Executive in accordance with the Employers’
retirement policies, including early retirement, generally applicable to their
salaried employees.

 

2

--------------------------------------------------------------------------------


 

2.                                      Term of Employment.

 

(a)                                  The Bank hereby employs the Executive as
President  and Chief Executive Officer and the Executive hereby accepts said
employment and agrees to render such services to the Bank on the terms and
conditions set forth in this Agreement.  The term of employment under this
Agreement shall be for two years, commencing on the date of this Agreement and,
upon approval of the Board of Directors of the Bank, shall extend for an
additional year on each annual anniversary of the date of this Agreement such
that at any time the remaining term of this Agreement shall be from one to two
years in the absence of notice to the contrary.  Prior to the first annual
anniversary of the date of this Agreement and each annual anniversary
thereafter, the Board of Directors of the Bank shall consider and review (after
taking into account all relevant factors, including the Executive’s performance
hereunder) an extension of the term of this Agreement, and the term shall
continue to extend each year if the Board of Directors approves such extension
unless the Executive gives written notice to the Employers of the Executive’s
election not to extend the term, with such written notice to be given not less
than thirty (30) days prior to any such anniversary date. If the Board of
Directors elects not to extend the term, it shall give written notice of such
decision to the Executive not less than thirty (30) days prior to any such
anniversary date.  If any party gives timely notice that the term will not be
extended as of any annual anniversary date, then this Agreement shall terminate
at the conclusion of its remaining term.  References herein to the term of this
Agreement shall refer both to the initial term and successive terms.

 

(b)                                 During the term of this Agreement, the
Executive shall perform such executive services for the Bank as may be
consistent with his titles and from time to time assigned to him by the Bank’s
Board of Directors.

 

3.                                      Compensation and Benefits.

 

(a)                                  The Employers shall compensate and pay the
Executive for his services during the term of this Agreement at a minimum base
salary of $244,800 per year (“Base Salary”), which may be increased from time to
time in such amounts as may be determined by the Boards of Directors of the
Employers and may not be decreased without the Executive’s express written
consent.  In addition to his Base Salary, the Executive shall be entitled to
receive during the term of this Agreement such bonus payments as may be
determined by the Boards of Directors of the Employers.

 

(b)                                 During the term of this Agreement, the
Executive shall be entitled to participate in and receive the benefits of any
pension or other retirement benefit plan, profit sharing, stock option, employee
stock ownership, or other plans, benefits and privileges given to employees and
executives of the Employers, to the extent commensurate with his then duties and
responsibilities, as fixed by the Boards of Directors of the Employers.  The
Bank shall not make any changes in such plans, benefits or privileges which
would adversely affect the Executive’s rights or benefits thereunder, unless
such change occurs pursuant to a program applicable to all executive officers of
the Bank and does not result in a proportionately greater adverse change in the
rights of or benefits to the Executive as compared with any other executive
officer of the Bank.  Nothing paid to the Executive under any plan or
arrangement presently in effect or made available in the future shall be deemed
to be in lieu of the salary payable to the Executive pursuant to Section 3(a)
hereof.

 

(c)                                  During the term of this Agreement, the
Executive shall be entitled to paid annual vacation in accordance with the
policies as established from time to time by the Boards of Directors of the
Employers.  The Executive shall not be entitled to receive any additional
compensation from the Employers for failure to take a vacation, nor shall the
Executive be able to accumulate unused vacation time from one year to the next,
except to the extent authorized by the Boards of Directors of the Employers.

 

(d)                                 In the event the Executive’s employment is
terminated due to Disability or Retirement, the Employers shall provide
continued life, medical and dental coverage substantially identical to the
coverage maintained by the Employers for the Executive immediately prior to his
termination.  Such coverage shall be provided for the period otherwise remaining
in the term of this Agreement but for such Disability or Retirement and
thereafter shall continue if, and to the extent, provided by the Employers’
policies in existence at such time.

 

(e)                                  In the event of the Executive’s death
during the term of this Agreement, the Employers shall provide to the
Executive’s spouse for the remaining term of this Agreement continued medical
and dental coverage substantially identical to the coverage maintained by the
Employers for the Executive immediately prior to his death.

 

3

--------------------------------------------------------------------------------


 

(f)                                    The Executive’s compensation, benefits
and expenses shall be paid by the Corporation and the Bank in the same
proportion as the time and services actually expended by the Executive on behalf
of each respective Employer.

 

(g)                                 During the term of this Agreement, the
Executive will be entitled to participate in the supplemental executive
retirement plan of the Employers established for the Executive’s benefit in July
1998.

 

4.                                      Expenses.  The Employers shall reimburse
the Executive or otherwise provide for or pay for all reasonable expenses
incurred by the Executive in furtherance of or in connection with the business
of the Employers, including, but not by way of limitation, automobile expenses
and other traveling expenses, and all reasonable entertainment expenses (whether
incurred at the Executive’s residence, while traveling or otherwise), subject to
such reasonable documentation and other limitations as may be established by the
Boards of Directors of the Employers.  If such expenses are paid in the first
instance by the Executive, the Employers shall reimburse the Executive therefor.

 

5.                                      Termination.

 

(a)                                  The Bank shall have the right, at any time
upon prior Notice of Termination, to terminate the Executive’s employment
hereunder for any reason, including without limitation termination for Cause,
Disability or Retirement, and the Executive shall have the right, upon prior
Notice of Termination, to terminate his employment hereunder for any reason.

 

(b)                                 In the event that (i) the Executive’s
employment is terminated by the Bank for Cause or (ii) the Executive terminates
his employment hereunder other than for Disability, Retirement, death or Good
Reason, the Executive shall have no right pursuant to this Agreement to
compensation or other benefits for any period after the applicable Date of
Termination.

 

(c)                                  In the event that the Executive’s
employment is terminated as a result of Disability, Retirement or the
Executive’s death during the term of this Agreement, the Executive shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination, except as provided for in
Sections 3(d) and 3(e) hereof.

 

(d)                                 In the event that (i) the Executive’s
employment is terminated by the Bank for other than Cause, Disability,
Retirement or the Executive’s death or (ii) such employment is terminated by the
Executive (a) due to a material breach of this Agreement by the Bank, which
breach has not been cured within fifteen (15) days after a written notice of
non-compliance has been given by the Executive to the Employers, an amount equal
to the Executive’s then current Base Salary for the period of time of the
otherwise remaining term of this Agreement when and as such amount would be
payable under the terms of this Agreement as if the Executive continued to be an
employee pursuant to the terms hereof; provided, however, that this Section 5(d)
shall not be applicable if the termination of employment occurs concurrently
with or subsequent to a Change in Control of the Corporation.

 

(e)                                  In the event that (i) the Executive’s
employment is terminated concurrently with or subsequent to a Change in Control
of the Corporation for other than Cause, Disability, Retirement or the
Executive’s death or (ii) the Executive elects to terminate his employment for
Good Reason, then the Bank shall, subject to the provisions of Section 6 hereof,
if applicable

 

(A)                              pay to the Executive, in either thirty-six (36)
equal monthly installments beginning with the first business day of the month
following the Date of Termination or in a lump sum within five business days of
the Date of Termination (at the Executive’s election), a cash severance amount
equal to three (3) times that portion of the Executive’s Average Annual
Compensation paid by the Bank, and

 

(B)                                maintain and provide for a period ending at
the earlier of (i) two years subsequent to the Date of Termination or (ii) the
date of the Executive’s full-time employment by another employer (provided that
the Executive is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Executive, the Executive’s continued participation in all group
insurance, life insurance, health and accident insurance, disability insurance
and other employee benefit plans, programs and arrangements offered by the Bank
in which the Executive was entitled to participate immediately prior to the Date
of Termination (excluding (x) stock option and restricted stock plans of the
Employers, (y) bonuses and other items of cash compensation included in Average
Annual Compensation and (z) other benefits, or portions thereof, included in
Average Annual

 

4

--------------------------------------------------------------------------------


 

Compensation), provided that in the event that the Executive’s participation in
any plan, program or arrangement as provided in this subparagraph (B) is barred,
or during such period any such plan, program or arrangement is discontinued or
the benefits thereunder are materially reduced, the Bank shall arrange to
provide the Executive with benefits substantially similar to those which the
Executive was entitled to receive under such plans, programs and arrangements
immediately prior to the Date of Termination.

 

6.                                      Limitation of Benefits under Certain
Circumstances.  If the payments and benefits pursuant to Section 5 hereof,
either alone or together with other payments and benefits which the Executive
has the right to receive from the Bank, would constitute a “parachute payment”
under Section 280G of the Code, the payments and benefits payable by the Bank
pursuant to Section 5 hereof shall be reduced, in the manner determined by the
Executive, by the amount, if any, which is the minimum necessary to result in no
portion of the payments and benefits payable by the Bank under Section 5 being
non-deductible to the Bank pursuant to Section 280G of the Code and subject to
the excise tax imposed under Section 4999 of the Code.  The parties hereto agree
that the present value of the payments and benefits payable pursuant to this
Agreement to the Executive upon termination shall be limited to three times the
Executive’s Average Annual Compensation.  The determination of any reduction in
the payments and benefits to be made pursuant to Section 5 shall be based upon
the opinion of independent counsel selected by the Bank’s independent public
accountants and paid by the Bank.  Such counsel shall be reasonably acceptable
to the Bank and the Executive; shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination; and may
use such actuaries as such counsel deems necessary or advisable for the
purpose.  Nothing contained herein shall result in a reduction of any payments
or benefits to which the Executive may be entitled upon termination of 
employment under any circumstances other than as specified in this Section 6, or
a reduction in the payments and benefits specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Executive shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any
compensation earned by the Executive as a result of employment by another
employer after the Date of Termination or otherwise, except as set forth in
Section 5(e)(B)(iii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Executive upon a termination of employment with the Employers pursuant to
employee benefit plans of the Employers or otherwise.

 

8.                                      Withholding.  All payments required to
be made by the Bank hereunder to the Executive shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Bank may reasonably determine should be withheld pursuant to
any applicable law or regulation.

 

9.                                      Assignability.  The Bank may assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation, bank or other entity with or into which the Bank may hereafter
merge or consolidate or to which the Bank may transfer all or substantially all
of its assets, if in any such case said corporation, bank or other entity shall
by operation of law or expressly in writing assume all obligations of the Bank
hereunder as fully as if it had been originally made a party hereto, but may not
otherwise assign this Agreement or its rights and obligations hereunder.  The
Executive may not assign or transfer this Agreement or any rights or obligations
hereunder.

 

10.                               Notice.  For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or mailed by
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below:

 

To the Bank:

 

Secretary

 

 

Willow Grove Bank

 

 

Welsh & Norristown Roads

 

 

Maple Glen, Pennsylvania  19002-8030

 

 

 

To the Corporation:

 

Secretary

 

 

Willow Grove Bancorp, Inc.

 

 

Welsh & Norristown Roads

 

 

Maple Glen, Pennsylvania  19002-8030

 

5

--------------------------------------------------------------------------------


 

To the Executive:

 

Frederick A. Marcell Jr.

 

 

1316 Larchmont Place

 

 

Mount Laurel, New Jersey 08054

 

11.                               Amendment; Waiver.  No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Executive and such
officer or officers as may be specifically designated by the Board of Directors
of the Bank to sign on its behalf.  No waiver by any party hereto at any time of
any breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

12.                               Governing Law.  The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

13.                               Nature of Obligations.  Nothing contained
herein shall create or require the Bank to create a trust of any kind to fund
any benefits which may be payable hereunder, and to the extent that the
Executive acquires a right to receive benefits from the Bank hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Bank.

 

14.                               Headings.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

15.                               Validity.  The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

16.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

17.                               Regulatory Actions.  The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  If the Executive is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employers’ affairs pursuant to notice served under Section 8(e)(3) or Section
8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employers’ obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings.  If the
charges in the notice are dismissed, the Employers may, in their discretion: 
(i) pay the Executive all or part of the compensation withheld while its
obligations under this Agreement were suspended, and (ii) reinstate (in whole or
in part) any of its obligations which were suspended.

 

(b)                                 If the Executive is removed from office
and/or permanently prohibited from participating in the conduct of the
Employers’ affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employers
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Executive and the Employers as of the date of termination
shall not be affected.

 

(c)                                  If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Executive and the Employers as of the date of termination shall not be affected.

 

(d)                                 All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5) (except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employers is necessary):  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger

 

6

--------------------------------------------------------------------------------


 

to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Executive and the Employers as of the date of
termination shall not be affected.

 

18.                               Regulatory Prohibition.  Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Executive pursuant to this Agreement, or otherwise, are subject to and
conditioned upon their compliance with Section 18(k) of the Federal Deposit
Insurance Act (12 U.S.C. §1828(k)) and the regulations promulgated thereunder,
including 12 C.F.R. Part 359.  In the event of the Executive’s termination of
employment with the Bank for Cause, all employment relationships and managerial
duties with the Bank shall immediately cease regardless of whether the Executive
remains in the employ of the Corporation following such termination. 
Furthermore, following such termination for Cause, the Executive will not,
directly or indirectly, influence or participate in the affairs or the
operations of the Bank.

 

19.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits.  In the event any dispute or controversy arising
under or in connection with the Executive’s termination is resolved in favor of
the Executive, whether by judgment, arbitration or settlement, the Executive
shall be entitled to the payment of (a) all legal fees incurred by the Executive
in resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Executive under this Agreement.

 

20.                               Entire Agreement.  This Agreement embodies the
entire agreement between the Bank and the Executive with respect to the matters
agreed to herein.  All prior agreements between the Bank and the Executive with
respect to the matters agreed to herein are hereby superseded and shall have no
force or effect.  Notwithstanding the foregoing, nothing contained in this
Agreement shall affect the agreement of even date being entered into between the
Corporation and the Executive.

 

 

IN WITNESS WHEREOF, this Agreement is effective as of the date first above
written.

 

Attest:

WILLOW GROVE BANK

 

 

 

 

 

 

 

 

 

 

/s/Mary R. Rossi

 

By:

 /s/William W, Langan

 

 

 

 

William W. Langan

 

 

 

 

Chairman of the Board

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/Frederick A. Marcell Jr.

 

 

 

 

Frederick A. Marcell Jr.

 

 

7

--------------------------------------------------------------------------------